Order of the Supreme Court, New York County (Harold Baer, Jr., J.), entered October 28, 1991, denying plaintiffs motion for partial summary judgment on an account stated, unanimously affirmed, without costs.
The trial court properly denied the motion for partial summary judgment because questions of fact remain as to whether defendant disputed the correctness of the invoices sent by plaintiff. First, defendant claims that in telephone conversations with attorneys at plaintiffs office he communicated his dissatisfaction with a certain legal report prepared for him. Plaintiff has not acknowledged these conversations. Second, plaintiffs unexplained, voluntary reductions of the *573amounts allegedly owed raise a question as to whether there had been a dispute over the amounts originally claimed in the invoices. Finally, the invoices did not specify the billable hours spent on the services rendered, raising a question of fact as to the validity of the fees charged. Defendant’s retention of the unpaid bills does not, as a matter of law, establish an accord as to the reasonableness of the charges (see, Diamond & Golomb v D’Arc, 140 AD2d 183, 184). Concur — Sullivan, J. P., Carro, Kupferman, Kassal and Smith, JJ.